Citation Nr: 1602789	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to a left knee disorder.

4.  Entitlement to service connection for bilateral shin splints.

5.  Entitlement to service connection for a right hand disorder, to include as secondary to a right wrist disability. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to March 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A notice of disagreement was received in September 2010, a statement of the case was issued in April 2011, and a VA Form 9 was received in May 2011.  

The Veteran requested a hearing before the Board.  The Veteran failed to appear to the scheduled hearing in March 2015.  The Veteran requested that his hearing be rescheduled; however, the Veteran failed to appear at the rescheduled hearing in November 2015.  As the Veteran did not provide good cause explanation for nonappearance at the November 2015 hearing, or request to reschedule the hearing, his hearing request is effectively deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In addition to the paper claims file, there are additional documents in Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder, a left knee disorder, a left ankle disorder, bilateral shin splints, and a right hand disorder.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

All Claims

The Veteran reported treatment at a private facility.  See September 2010 VA Form 21-4142.  Records were obtained; however, it appears that multiple sections of the records are missing.  Page numbers are not in sequential order, and, importantly, a statement regarding the possible etiology of the Veteran's low back fracture is incomplete due to a missing page.  See e.g. private treatment records from Dr. A., page 35.  

These missing pages may contain medical information pertinent to the Veteran's claims.  On remand, an attempt should be made to obtain all missing treatment records.

Low Back Disorder

The Veteran claims his low back disorder had an onset during service.  

Service treatment records document several complaints of low back pain during service in January 1990 and February 1990.  In January 1990, he complained of low back pain as well as several other symptoms, and was assessed with diarrhea.  However, in February 1990, the Veteran complained of recurrent back pain and indicated that he hurt his back while on duty lifting 50 pounds.  He was assessed with a possible back strain and placed on a profile stating he should not lift more than 10 pounds for three days and to have physical training at his own pace and distance.  See February 1990 service treatment note.

The Board notes that the Veteran has a current diagnosis of degenerative changes in L3-L4, L4-L5 of the low back, as well as a fracture of T11.  See January 2008 magnetic resonance image (MRI) of the lumbar spine; June 2011 VA examination.

The Veteran was afforded a VA examination in June 2011, at which time the VA examiner opined that the Veteran's claimed back disorder was less likely as not caused by military service.  The examiner stated that service records did not reveal a specific injury to the Veteran's back that resulted in a fracture.  The examiner also stated that the Veteran was involved in a  motor vehicle accident post service in 2005, and his physician stated the fracture was most likely due to injuries sustained in that accident.

The Board finds this opinion to be incomplete.  The June 2011 examiner provided an opinion regarding the Veteran's fracture of T11, but failed to offer an opinion regarding the etiology of the Veteran's arthritis (degenerative changes in L3-L4, L4-L5).  Additionally, the Board notes that the VA examiner indicated that service treatment records failed to note a specific injury to the back; however, as previously indicated, the Veteran reported an injury to his back in February 1990 after lifting 50 pounds.  On remand, the Board finds an addendum medical opinion should be obtained that discusses whether the Veteran's arthritis of the low back is causally or etiologically due to the documented injury sustained during service.

Additionally, the Board notes that the Veteran's private physician submitted a statement in October 2012, indicating that the Veteran's x-rays at the time of his motor vehicle accident in 2005 did not show an acute injury, but did show old lower thoracic compression fractures.  On remand, the VA examiner should offer comments and an opinion regarding these statements.   


Left Knee Disorder

The Veteran asserts his left knee disorder began during service.  

Service treatment records document several instances of left knee pain.  See January 1989, June 1989, and November 1989 service treatment notes.  

The Veteran is currently diagnosed with medial joint space narrowing, spurs of the posterior patella and osteoarthritis changes of the patellofemoral compartment.  See June 2011 VA examination.

The June 2011 VA examiner opined that the Veteran's left knee disorder is less likely as not due to service because x-rays of both knees were similar in findings.  The examiner then concluded that the Veteran's knee was most likely due to "repetitive work" the Veteran has done.  See June 2011.

Of note, although the Veteran's current x-rays for both knees had similar findings, the Veteran had a documented injury to his right knee during service as well.  See January 1989 treatment note.  The Board therefore finds the rationale of the June 2011 VA examiner to be inadequate.

On remand, an addendum opinion must be obtained that includes a thorough review of the evidence and opines on whether the Veteran's left knee disorder had an onset during service or within one year of service, or is causally or etiologically due to the documented injuries sustained during service.

Left Ankle Disorder

The Veteran claims his left ankle disorder had an onset during service or in the alternative, that his left ankle disorder is secondary to his left knee disorder.

The Veteran's private physician submitted a statement in October 2012 indicating that the Veteran had a history of arthritis and joint pain in his ankle.  See October 2012 statement from Dr. A.

The Board finds that the Veteran's claim for entitlement to a left ankle disorder is intertwined with the pending appeal on a left knee disorder.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Additionally, the Board notes that the Veteran has not yet been afforded a VA examination for his left ankle.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Bilateral Shin Splints

The Veteran asserts his current bilateral shin splints had an onset during service.  Service treatment records document the Veteran had pain in his lower left leg and shin splints.  See June 1989 service treatment records.

The Veteran has not yet been afforded a VA examination for his claimed shin splints.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Right Hand Disorder

The Veteran claims he has a current right hand disorder that had an onset during service, or in the alternative, that it is secondary to his service-connected right wrist disability.  The Veteran was granted service connection for residuals of a right wrist fracture in an August 2010 rating decision.

Service treatment records indicate the Veteran had a broken right hand in November 1989 and he was placed on a profile.  See November 1989 DA Form 3349.

To date, the Veteran has not yet been afforded a VA examination for his claimed right hand disorder.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records as well as a complete copy of all treatment records from Holston Medical Group.  

The Veteran should be notified that he can submit these records. 

Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile. 

All actions to obtain the requested records should be documented fully in the claim's file.  

Thereafter, the Veteran should be notified in writing if the records are unavailable.

2.  Obtain an addendum opinion for the Veteran's clamed low back disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his low back.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's arthritis of the low back (degenerative changes in L3-L4, L4-L5) is causally or etiologically due to service, to include the documented injury during service in February 1990, had an onset during service, or began within one year of discharge from service; and,

b)  that the Veteran's fracture of T11 is causally or etiologically due to service, to include the documented injury during service in February 1990.

The examiner should also offer comments and an opinion on the October 2012 statement provided by the Veteran's private physician reporting that the Veteran's x-rays from the 2005 motor vehicle accident did not show acute injury but did show old lower thoracic compression fractures.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his low back disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Obtain an addendum opinion for the Veteran's clamed left knee disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his left knee.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

For each diagnosed left knee disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's left knee disorder is causally or etiologically due to service, to include the documented injuries sustained during service, had an onset during service, or began within one year of discharge from service; and,

b)  that the Veteran's left knee disorder is proximately due to or aggravated (beyond a natural progression) by his left ankle disorder.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his left knee disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Afford the Veteran a VA examination for his left ankle disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

For each diagnosed left ankle disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's left ankle disorder is causally or etiologically due to service, had an onset during service, or began within one year of discharge from service; and,

b)  that the Veteran's left ankle disorder is proximately due to or aggravated (beyond a natural progression) by his left knee disorder.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his left ankle disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Afford the Veteran a VA examination for his bilateral shin splints.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current bilateral shin splints are causally or etiologically due to service or had an onset during service, to include the documented lower leg pain and shin splints during service in 1989.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his bilateral shin splints and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Afford the Veteran a VA examination for his right hand disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  All current diagnoses of the right hand should be noted.

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

For each diagnosed right hand disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's current right hand disorder is causally or etiologically due to service or had an onset during service, to include the documented broken right hand during service in 1989; and,

b)  that the Veteran's current right hand disorder is proximately due to or aggravated (beyond a natural progression) by his residuals of a right wrist fracture.

In providing the requested medical opinion, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his right hand disorder and provide information as to how the statements comport with generally accepted medical norms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After all of the above actions have been completed, undertake any additional development as deemed necessary. 

After the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.
 
8.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




